UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2212



RHONDA R. BROWN,

                                              Plaintiff - Appellant,

          versus

DEPARTMENT OF HEALTH AND MENTAL HYGIENE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-90-1564-JFM)


Submitted:   March 21, 1996                 Decided:   March 29, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Rhonda R. Brown, Appellant Pro Se. Nathan Braverman, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on her complaint filed under Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1981 &

Supp. 1995), and 42 U.S.C. §§ 1981, 1983 (1988), alleging retal-

iatory discharge. We have reviewed the record and the district
court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Brown v. Department
of Health and Mental Hygiene, No. CA-90-1564-JFM (D. Md. May 12,

1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2